DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the cited references do not teach “storing, by the…the text change,” page 12, lines 4-18, the examiner respectfully disagrees.
Jain teaches a system wherein a knowledge base and ontology-based policies are utilized to control access to data, wherein the ontology-based policies define the subjects, resources, credentials, and obligations between ontological elements.  The ontology-based policies indicate the subjects with which information may be shared, resources to be shared, e.g., (including the security level available to the agent), the credentials required by the agent, and particular types of information may only be accessed under particular terms (Para. 26, 27, 30, 37, 51, 75).  The policy may define an actor that corresponds to a particular agent, wherein the agent may be an employee or delegee (Para. 28), and an identity of the requester, an attribute of the requester (e.g., an employee identifier), a role of the requester (e.g., human resources, claims processing) may be also be mapped to/included within the ontology (Para. 73, 75).

	Belfils (newly cited) teaches a system that detecting a change to the text within a text file, resolves and validates the change, and updates a corresponding rule, wherein the change may be detected by directly monitoring the text file or through the receipt of a notification (Para. 25, 33-35, 39-41).
	Combining the references brings about a system that stores, by the computing system, a knowledge base by providing a knowledge of an access control to the one or more resources using the one or more subjects in conformity with an access control ontology, wherein the access control ontology comprises: the one or more resources, the one or more subjects, and one or more policies, and wherein the one or more resources represents types of resources whose access is to be controlled, the one or more subjects represent types of subjects involved in control of an access to the one or more resources, and the one or more policies represent types of access control policies .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2012/0042395 A1) in view of Rathbun et al. (US 2017/0293887 A1) and further in view of Belfils et al. (US 2015/0074045 A1).
Regarding claim 1, Jain teaches a method for controlling access to one or more resources of a computing system by one or more subjects, the method comprising: 
storing, by the computing system, e.g. a semantic framework that may be hosted on a computing device (Fig. 1, el. 112; Para 25), a knowledge base, i.e. a knowledge base (Fig. 1, el. 126), by providing a knowledge of an access control to the one or more resources using the one or more subjects in conformity with an access control ontology, e.g. utilizing the knowledge base and ontology-based policies to control access to data, wherein the ontology-based policies define the subjects, resources, credentials, and obligations between ontological elements (Para. 26, 27, 30, 37 , 51), 
wherein the access control ontology comprises: the one or more resources, the one or more subjects, and one or more policies, and wherein the one or more resources represents types of resources whose access is to be controlled, the one or more subjects represent types of subjects involved in control of an access to the one or more resources, and the one or more policies represent types of access control policies defining what the one or more subjects have access to do on the one or more resources, e.g. wherein the ontology-based policies define the subjects, resources, credentials, and obligations between ontological elements, wherein the policy indicates the subjects with which information may be shared, resources to be shared, e.g., (including the security level available to the agent), the credentials required by the agent, and particular types of information may only be accessed under particular terms (Para. 26, 27, 30, 37, 51, 75); the policy may define an actor that corresponds to a particular agent, wherein the agent may be an employee or delegee (Para. 28); an identity of the requester, an attribute of the requester (e.g., an employee identifier), a role of the requester (e.g., human resources, claims processing) may be mapped to/included within the ontology (Para. 73, 75);
obtaining, by the computing system, an update request in an unstructured way for updating the access control, e.g. receiving a request to establish an information sharing policy from an agent/entity, wherein the access level of the entity may be modified (Para. 55, 58, 59); receiving a response to a counteroffer, wherein the response indicates acceptance of one or more terms of the counteroffer and a request for information (Para. 79, 89); wherein the reciprocal permissions to access the data may be included in the request (Para. 73, 89); the request may be expressed in an unstructured format such as natural language (Para. 65, 67, 72); updating security labels as security policies are revised (Para. 35);
data collected from sources and regulates access of users to the one or more resources in a natural language, e.g. wherein the ontology-based policies define the subjects, resources, credentials, and obligations between ontological elements, wherein the policy indicates the subjects with which information may be shared, resources to be shared, e.g., (including the security level available to the agent), the credentials required by the agent, and particular types of information may only be accessed under particular terms (Para. 26, 27, 30, 37, 51, 75); establishing an information sharing policy from an agent/entity, wherein the access level of the entity may be modified (Para. 55, 58, 59); the request may be expressed in an unstructured format such as natural language (Para. 65, 67, 72);
converting, by the computing system, the update request into one or more update assertions for updating the knowledge base, e.g. translating between an ontology used by the requester to the domain-specific and/or sparse ontology of the system when the request is in a structured format and translating the request in an unstructured format using natural language to ontology mapping (Para. 66, 67); translating the requested access level information in the request (Para. 70-72); translating an identity of the requester, an attribute of the requester, a role of the requester, and reciprocal permissions to access data included in the request (Para. 73);
updating, by the computing system, the knowledge base according to the one or more update assertions, e.g. storing information provided by an agent during negotiation in the knowledge base (Para. 39); storing mapped and secured concepts in the knowledge base (Para. 46, 49); establishing a new policy for the requester based on the request (Para. 55, 60); negotiating the request (Para. 61); the response to the counteroffer indicates an acceptance of the terms of the counteroffer or a modification to the terms of the counteroffer (Para. 79, 89); 
receiving, by the computing system, an access request for a selected access to a selected resource of the one or more resources by a selected subject of the one or more subjects, e.g. receiving a request for information from a requester (Para. 55, 64, 82); 
converting, by the computing system, the access request into an access query for querying the knowledge base, e.g. translating between an ontology used by the requester to the domain-specific and/or sparse ontology of the system when the request is in a structured format and translating the request in an unstructured format using natural language to ontology mapping (Para. 66, 67); translating the requested access level information in the request (Para. 70-72); translating an identity of the requester, an attribute of the requester, a role of the requester, and reciprocal permissions to access data included in the request (Para. 73); 
determining, by the computing system, an authorization of the selected access according to a result of the access query, e.g. determining whether access to the information should be granted (Para. 61, 62, 74, 75); and 
granting, by the computing system, the selected access according to the authorization thereof, e.g. granting access to the information (Para. 61, 62, 74, 75).
Jain does not clearly teach detecting, by the computing system, a text change in a regulation text repository in an unstructured way indicating what the 
Rathbun teaches detecting, by a computing system, i.e. an automated system (Fig. 1, el. 100), a text change in a regulation text repository, i.e. a first repository (Fig. 1, el. 12; Para. 13), in an unstructured way indicating what one or more subjects may do on one or more resources, wherein the text change is detected by monitoring the regulation text repository, and wherein the regulation text repository includes data collected from sources and regulates access of users to the one or more resources in a natural language, e.g. detecting changes, using Natural Language Processing of the automated system, to organization Compliance & Governance (C&G) policy documents and updating the parsed set of categorized C&G policies and application C&G configuration parameters as a result (Para. 19, 43, 58, 63); periodically, non-periodically, or randomly checking that each C&G configuration parameter is identical to those contained in the MACP (Para. 59); periodically, non-periodically, or randomly parse the categorized C&G policies to see if changes or updates need to be made to the C&G configuration parameters (Para. 61); determining that units of measure for a given C&G policy do not match an application C&G configuration parameter and converting the C&G policy to the correct unit of measure (Para. 43).

Jain in view of Rathbun does not explicitly teach the update request being obtained according to the text change.
Belfils teaches obtaining, by a computing system, i.e. a binding engine (Figs. 1, 5, el. 14), an update request in an unstructured way for updating a rule, the obtaining comprising:  detecting, by the computing system, a text change in a regulation text repository, i.e. a text file (Figs. 1, 5, el. 24), in an unstructured way, wherein the text change is detected by monitoring the regulation text repository, and wherein the regulation text repository includes data collected from sources, the update request being obtained according to the text change, e.g. detecting a change to the text within the text file, resolving and validating the change, and updating the corresponding rule, wherein the change may be detected by directly monitoring the text file or through the receipt of a notification (Para. 25, 33-35, 39-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain in view of Rathbun to include detecting, by the computing system, a text change in a regulation text repository in an unstructured way indicating what the one or more subjects may do on the one or more resources, wherein the text change is detected by monitoring the regulation text repository, and wherein the regulation text repository includes data collected from sources and regulates access of users to the one or more resources in a natural language, the update request being obtained according to the text change, using the known method of detecting a change to the text within the text file, resolving and validating the change, and updating the corresponding rule, wherein the change may be detected by directly monitoring the text file or through the receipt of a notification, as taught by Belfils, in combination with the policy generation and modification system of Jain in view of Rathbun, for the purpose of providing a more business user friendly, natural, and productive system that provides excellent traceability (Belfils-Para. 11).

teaches wherein the method further comprising: verifying, by the computing system, a consistency of the update request with the access control ontology; and accepting, by the computing system, the update request according to the consistency thereof, e.g. checking the policy for consistency by determining whether direct or inferred conflicts exist (Jain-Para. 20); mapping the semantic data of the request to the domain-specific ontology and/or sparse ontology for the structured format (Jain-Para. 66, 71); validating the change against a predefined schema (Belfils-Para. 34).

Regarding claim 3, Jain in view of Rathbun in view of Belfils teaches wherein said verifying a consistency of the update request comprises: generating, by the computing system, one or more verification assertions for verifying the consistency of the update request according to the update request; and verifying, by the computing system, a consistency of the verification assertions with the access control ontology, e.g. checking the policy for consistency by determining whether direct or inferred conflicts exist (Jain-Para. 20); mapping the semantic data of the request to the domain-specific ontology and/or sparse ontology for the structured format (Jain-Para. 66, 71); validating the change against a predefined schema (Belfils-Para. 34).

Regarding claim 5, Jain in view of Rathbun in view of Belfils teaches wherein said obtaining the update request expressed in unstructured way comprises: receiving by the computing system the update request expressed in a natural language, e.g. the request may be expressed in an unstructured format such as natural language (Jain-Para. 65, 67, 72); making an amendment to the text file, wherein the document is expressed in natural language (Belfils-Para. 10, 25, 33, 39).

Regarding claim 6, Jain in view of Rathbun in view of Belfils teaches wherein said obtaining the update request expressed in unstructured way comprises: receiving, by the computing system, the access request, wherein the access request was submitted manually, e.g. the request may be expressed in an unstructured format such as a natural language search (Jain-Para. 65, 67, 72); wherein the request for information may include a request to establish a policy (Jain-Para. 55).

Regarding claim 7, Jain in view of Rathbun in view of Belfils teaches further comprising:  generating, by the computing system, the update request according to the text change, e.g. receiving a request to establish an information sharing policy from an agent/entity, wherein the access level of the entity may be modified (Jain-Para. 55, 58, 59); detecting changes, using Natural Language Processing of the automated system, to organization Compliance & Governance (C&G) policy documents and updating the parsed set of categorized C&G policies and application C&G configuration parameters as a result (Rathbun-Para. 19, 43, 58, 63); periodically, non-periodically, or randomly checking that each C&G configuration parameter is identical to those contained in the MACP (Rathbun-Para. 59); periodically, non-periodically, or randomly parse the categorized C&G policies to see if changes or updates need to be made to the C&G configuration parameters (Rathbun-Para. 61); determining that units of measure for a given C&G policy do not match an application C&G configuration parameter and converting the C&G policy to the correct unit of measure (Rathbun-Para. 43); updating the corresponding rule, wherein the change may be detected by directly monitoring the text file or through the receipt of a notification (Belfils-Para. 25, 35, 41).

Regarding claim 9, Jain in view of Rathbun in view of Belfils teaches wherein said obtaining the update request further comprises: detecting, by the computing system, a rule change in one or more access control rules for accessing the one or more resources by the one or more subjects, the access control rules comprising an indication of one or more roles each having one or more permissions to access the one or more resources and an indication of one or more of the roles assigned to each of the one or more subjects; and generating, by the computing system, the update request according to, at least in part, the rule change, e.g. wherein the ontology-based policies define the subjects, resources, credentials, and obligations between ontological elements, wherein the policy indicates the subjects with which information may be shared, resources to be shared, e.g., (including the security level available to the agent), the credentials required by the agent, and particular types of information may only be accessed under particular terms (Jain-Para. 26, 27, 30, 37, 51, 75); the policy may define an actor that corresponds to a particular agent, wherein the agent may be an employee or delegee (Jain-Para. 28); an identity of the requester, an attribute of the requester (e.g., an employee identifier), a role of the requester (e.g., human resources, claims processing) may be mapped to/included within the ontology (Jain-Para. 51, 73, 75); detecting changes, using Natural Language Processing (unstructured form) or analysis (structured form) of the automated system, to organization Compliance & Governance (C&G) policy documents and updating the parsed set of categorized C&G policies and application C&G configuration parameters as a result (Rathbun-Para. 19, 21, 22, 43, 58, 63); periodically, non-periodically, or randomly checking that each C&G configuration parameter is identical to those contained in the MACP (Rathbun-Para. 59); periodically, non-periodically, or randomly parse the categorized C&G policies to see if changes or updates need to be made to the C&G configuration parameters (Rathbun-Para. 61); determining that units of measure for a given C&G policy do not match an application C&G configuration parameter and converting the C&G policy to the correct unit of measure (Rathbun-Para. 43); detecting a change to the text within the text file, resolving and validating the change, and updating the corresponding rule, wherein the change may be detected by directly monitoring the text file or through the receipt of a notification (Belfils-Para. 25, 33-35, 39-41).

wherein the method further comprising: 
storing, by the computing system, the knowledge base comprising one or more resource concepts representing corresponding types of the one or more resources, e.g. storing the ontology and/or semantic data that includes both concepts and relationships between concepts (Jain-Para. 11); the ontology-based policies may define policy elements such as subjects, resources, credentials, and obligations between ontological elements such as between resources, properties, and values (Jain-Para. 30),
one or more subject concepts representing corresponding types of the one or more subjects, e.g. the ontology-based policies may define policy elements such as subjects, resources, credentials, and obligations between ontological elements such as between resources, properties, and values (Jain-Para. 30),
one or more policy concepts representing corresponding types of access control policies for accessing the one or more resources by the subjects, e.g. the ontology-based policies may define policy elements such as subjects, resources, credentials, and obligations between ontological elements such as between resources, properties, and values (Jain-Para. 30), and 
one or more relations among the one or more resource concepts, the one or more subject concepts and/or the policy concepts, e.g. the ontology-based policies may define policy elements such as subjects, resources, credentials, and obligations between ontological elements such as between resources, properties, and values (Jain-Para. 30); and 
updating, by the computing system, the knowledge base by updating one or more resource instances instantiating the one or more resource concepts representing the one or more resources, one or more subject instances instantiating the one or more subject concepts representing the one or more subjects, one or more policy instances instantiating the policy concepts representing the access control policies and/or one or more further relations among the one or more resource instances, the one or more subject instances and/or the policy instances, e.g. storing information provided by an agent during negotiation in the knowledge base (Jain-Para. 39); storing mapped and secured concepts in the knowledge base (Jain-Para. 46, 49); establishing a new policy for the requester based on the request (Jain-Para. 55, 60); negotiating the request (Jain-Para. 61); the response to the counteroffer indicates an acceptance of the terms of the counteroffer or a modification to the terms of the counteroffer (Jain-Para. 79, 89).

Regarding claim 11, the claim is analyzed with respect to claim 1.  Jain in view of Rathbun in view of Belfils further teaches a computer program product for controlling access to one or more resources of a computing system by one or more subjects, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a control computing machine to cause the control computing machine to perform the method, e.g. executing instructions stored on a memory by a processor (Jain-Para. 92-94).

Regarding claim 12, Jain teaches a control computing machine, e.g. a semantic framework that may be hosted on a computing device (Fig. 1, el. 112; Para 25), for controlling access to one or more resources of a computing system by one or more subjects, wherein the control computing machine comprises: 
a circuitry, i.e. a data, ontology, and rules layer (Fig. 1, el. 120; Para. 25), for storing a knowledge base, i.e. a knowledge base (Fig. 1, el. 126), providing a knowledge of an access control to the one or more resources by the one or more subjects in conformity with an access control ontology, e.g. utilizing the knowledge base and ontology-based policies to control access to data, wherein the ontology-based policies define the subjects, resources, credentials, and obligations between ontological elements (Para. 26, 27, 30, 37, 51),
wherein the access control ontology comprises: the one or more resources, the one or more subjects, and one or more policies, and wherein the one or more resources represents types of resources whose access is to be controlled, the one or more subjects represent types of subjects involved in control of an access to the one or more resources, and the one or more policies represent types of access control policies defining what the one or more subjects have access to do on the one or more resources, e.g. wherein the ontology-based policies define the subjects, resources, credentials, and obligations between ontological elements, wherein the policy indicates the subjects with which information may be shared, resources to be shared, e.g., (including the security level available to the agent), the credentials required by the agent, and particular types of information may only be accessed under particular terms (Para. 26, 27, 30, 37, 51, 75); the policy may define an actor that corresponds to a particular agent, wherein the agent may be an employee or delegee (Para. 28); an identity of the requester, an attribute of the requester (e.g., an employee identifier), a role of the requester (e.g., human resources, claims processing) may be mapped to/included within the ontology (Para. 73, 75);
a circuitry, e.g. a communications interface (Para. 23), for obtaining an update request in unstructured way for updating the access control, e.g. receiving a request to establish an information sharing policy from an agent/entity, wherein the access level of the entity may be modified (Para. 55, 58, 59); receiving a response to a counteroffer, wherein the response indicates acceptance of one or more terms of the counteroffer and a request for information (Para. 79, 89); wherein the reciprocal permissions to access the data may be included in the request (Para. 73, 89) the request may be expressed in an unstructured format such as natural language (Para. 65, 67, 72); updating security labels as security policies are revised (Para. 35);
data collected from sources and regulates access of users to the one or more resources in a natural language, e.g. wherein the ontology-based policies define the subjects, resources, credentials, and obligations between ontological elements, wherein the policy indicates the subjects with which information may be shared, resources to be shared, e.g., (including the security level available to the agent), the credentials required by the agent, and particular types of information may only be accessed under particular terms (Para. 26, 27, 30, 37, 51, 75); establishing an information sharing policy from an agent/entity, wherein the access level of the entity may be modified (Para. 55, 58, 59); the request may be expressed in an unstructured format such as natural language (Para. 65, 67, 72);
a circuitry, e.g. a schema inspector (Fig. 1, el. 142), for converting the update request into one or more update assertions for updating the access control ontology, e.g. translating between an ontology used by the requester to the domain-specific and/or sparse ontology of the system when the request is in a structured format and translating the request in an unstructured format using natural language to ontology mapping (Para. 66, 67); translating the requested access level information in the request (Para. 70-72); translating an identity of the requester, an attribute of the requester, a role of the requester, and reciprocal permissions to access data included in the request (Para. 73); 
a circuitry, e.g. a security mappings and rules module (Fig. 1, el. 146), for updating the access control ontology according to the one or more update assertions, e.g. storing information provided by an agent during negotiation in the knowledge base (Para. 39); storing mapped and secured concepts in the knowledge base (Para. 46, 49); establishing a new policy for the requester based on the request (Para. 55, 60); negotiating the request (Para. 61); the response to the counteroffer indicates an acceptance of the terms of the counteroffer or a modification to the terms of the counteroffer (Para. 79, 89); 
a circuitry, e.g. the communications interface (Para. 23), for receiving an access request for a selected access to a selected resource of the one or more resources by a selected subject of the one or more subjects, e.g. receiving a request for information from a requester (Para. 55, 64, 82); 
a circuitry, e.g. the schema inspector (Fig. 1, el. 142), for converting the access request into an access query for querying the access control ontology, e.g. translating between an ontology used by the requester to the domain-specific and/or sparse ontology of the system when the request is in a structured format and translating the request in an unstructured format using natural language to ontology mapping (Para. 66, 67); translating the requested access level information in the request (Para. 70-72); translating an identity of the requester, an attribute of the requester, a role of the requester, and reciprocal permissions to access data included in the request (Para. 73); 
a circuitry, e.g. an evaluation module (Fig. 1, el. 134), for determining an authorization of the selected access according to a result of the access query, e.g. determining whether access to the information should be granted (Para. 61, 62, 74, 75); and 
a circuitry, e.g. the evaluation module (Fig. 1, el. 134), for granting the selected access according to the authorization thereof, e.g. granting access to the information (Para. 61, 62, 74, 75).
Jain does not clearly teach detecting, by the computing system, a text change in a regulation text repository in an unstructured way indicating what the one or more subjects may do on the one or more resources, wherein the text change is detected by monitoring the regulation text repository, and wherein the regulation text repository includes data collected from sources and regulates access of users to the one or more resources in a natural language, the update request being obtained according to the text change.
Rathbun teaches detecting, by a computing system, i.e. an automated system (Fig. 1, el. 100), a text change in a regulation text repository, i.e. a first repository (Fig. 1, el. 12; Para. 13), in an unstructured way indicating what the one or more subjects may do on the one or more resources, wherein the text change is detected by monitoring the regulation text repository, and wherein the regulation text repository includes data collected from sources and regulates access of users to the one or more resources in a natural language, e.g. detecting changes, using Natural Language Processing of the automated system, to organization Compliance & Governance (C&G) policy documents and updating the parsed set of categorized C&G policies and application C&G configuration parameters as a result (Para. 19, 43, 58, 63); periodically, non-periodically, or randomly checking that each C&G configuration parameter is identical to those contained in the MACP (Para. 59); periodically, non-periodically, or randomly parse the categorized C&G policies to see if changes or updates need to be made to the C&G configuration parameters (Para. 61); determining that units of measure for a given C&G policy do not match an application C&G configuration parameter and converting the C&G policy to the correct unit of measure (Para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain to include detecting, by the computing system, a text change in a regulation text repository in an unstructured way indicating what the one or more subjects may do on the one or more resources, wherein the text change is detected by monitoring the regulation text repository, and wherein the regulation text repository includes data collected from sources and regulates access of users to the one or more resources in a natural language, using the known method of detecting changes, using Natural Language Processing of the automated system, to organization Compliance & Governance (C&G) policy documents and updating the parsed set of categorized C&G policies and application C&G configuration parameters as a result, as taught by Rathbun, in combination with the policy generation and modification system of Jain, for the purpose of ensuring that once changes are made to an organization’s operational governance guidelines that these altered security policies will be propagated to properly reflect the governance guideline constraints (Rathbun-Para. 11).
Jain in view of Rathbun does not explicitly teach the update request being obtained according to the text change.
obtaining, by a computing system, i.e. a binding engine (Figs. 1, 5, el. 14), an update request in an unstructured way for updating a rule, the obtaining comprising:  detecting, by the computing system, a text change in a regulation text repository, i.e. a text file (Figs. 1, 5, el. 24), in an unstructured way, wherein the text change is detected by monitoring the regulation text repository, and wherein the regulation text repository includes data collected from sources, the update request being obtained according to the text change, e.g. detecting a change to the text within the text file, resolving and validating the change, and updating the corresponding rule, wherein the change may be detected by directly monitoring the text file or through the receipt of a notification (Para. 25, 33-35, 39-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain in view of Rathbun to include detecting, by the computing system, a text change in a regulation text repository in an unstructured way indicating what the one or more subjects may do on the one or more resources, wherein the text change is detected by monitoring the regulation text repository, and wherein the regulation text repository includes data collected from sources and regulates access of users to the one or more resources in a natural language, the update request being obtained according to the text change, using the known method of detecting a change to the text within the text file, resolving and validating the change, and updating the corresponding rule, wherein the change may be detected by directly monitoring the text file or through the receipt of a notification, .

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Munro et al. (US 2016/0162456 A1) – Munro discloses a system wherein a natural language platform receives inputs about new rules or modifying pre-existing rules from analysts and verifies the rules for logical consistencies and conflicts (Para. 108).

Clark et al. (US 2016/0232243 A1) – Clark discloses a system that parses context information using a natural language technique, wherein the technique may be configured to parse both structured and unstructured data (Para. 27).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




16 November 2021
/Jeremy S Duffield/Primary Examiner, Art Unit 2498